COURT OF
APPEALS
                                                   EIGHTH DISTRICT OF
TEXAS
                                                              EL
PASO, TEXAS
 



 
 
DAVITA EL PASO EAST, L.P. d/b/a
DAVITA EAST DIALYSIS,
 
                                   
  Appellant,
 
v.
 
LUCY FREEMAN,
 
                                    Appellee.
  
 


 
 '
   
 '
   
 '
   
 '
   
 '
 
'


 
 
                  No. 08-12-00162-CV
 
                         Appeal from
 
448th District
  Court
 
of El Paso County,
  Texas
 
(TC # 2009-4646)



 
                                                     MEMORANDUM
OPINION
 
            Pending before the Court is a joint
motion to dispose of the appeal in accordance with the parties’ agreement as
permitted by Tex.R.App.P. 42.1(a)(2).  The motion is granted.  Accordingly, we reverse the judgment of the
trial court and remand the cause for entry of an agreed dismissal with
prejudice pursuant to the terms of the parties’ settlement agreement.  Pursuant to the parties’ agreement, costs are
taxed against the party incurring same.  See Tex.R.App.P.
42.1(d).
 
July 31, 2012                                       ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.